Citation Nr: 1228312	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for spondylosis of the cervical spine.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for spondylosis of the cervical spine and degenerative joint disease of the lumbar spine.  The Board remanded the instant claims in April 2011 for further development.  

Unfortunately, the Board finds that VA's duties to assist the Veteran in the development of the claim require that these matters be remanded again.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for cervical spine and lumbar spine disorders based upon service incurrence.  He maintains that he had both disorders in service and that he continues to have the conditions to this date.  

A review of the record reveals that the Veteran underwent a VA examination in May 2007, which confirmed diagnoses of scoliosis and degenerative osteoarthritic changes of the lumbar spine, status post microdiscectomy and cervical spondylosis.  This examination did not provide an opinion between the Veteran's disorders and his military service.  Pursuant to the Board's April 2011, the Veteran underwent a VA examination in May 2011.  That examination indicated, in pertinent part, that the Veteran's cervical spine pain was not service related because the Veteran was treated only one time in military service for cervical spine strain which involves the muscles of the neck, and it is "well known" that muscle strains do not cause spinal damage.  The examiner also related that the Veteran's lumbar spine pain was not service related for essentially the same reasons.  While the Board acknowledges that a lumbar sprain and a spinal disability are not the same, the more pertinent question here is whether the injuries in service constituted the initial manifestation of the current disabilities.  The Board, however, is precluded from making that determination in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The May 2011 examination report is therefore deemed inadequate for rating purposes.  

Moreover, the VA examiner stated that the Veteran's private neurosurgeon who performed microdiscectomy in March 2004, documented the Veteran had persistent irritative radiculopathy due to lumbar disc herniation right L5-S1, which was "work related."  Based on this finding of a work related injury the VA examiner reasoned that the current disability was not related to military service.  The Board, however, is unable at present to make that finding absent additional evidence.  Rather, the Veteran contends that the initial injury occurred while doing work in the military.  Thus, it is certainly possible that the "work-related" injury happened when the Veteran was in the military service.  

A review of the private treatment records associated with his microdiscectomy indicate in March 2004, that the Veteran's disc herniation with associated right radiculopathy, failed conservative treatment.  No treatment records showing conservative treatment for the Veteran's lumbar spine condition prior to the March 2004 microdiscectomy are associated with the claims folder.  Those records are important to the instant claim and need to be obtained.  Thus, the Veteran is advised that his cooperation is critical to the development of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the AMC/RO should obtain the private treatment records from P.D.H., MD, of The Kansas City Neurosurgery Group, LLC, or from any other private physician, for the Veteran's conservative treatment of his lumbar spine prior to the microdiscectomy of March 2004, and associate all those records with the claims folder.  

2.  After performing the development above, the Veteran should be provided VA orthopedic/neurology neurology examinations.  All indicated studies should be performed.  The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed lumbar and cervical spine disorders are etiologically related to the Veteran's active military service.  

The examiner must not only discuss the diagnoses of lumbar and cervical strain diagnosed in service, but must discuss the relevance of any currently diagnosed lumbar or cervical spine disability, to include scoliosis and degenerative osteoarthritic changes of the lumbar spine, status post microdiscectomy and cervical spondylosis. 

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated.  If the determination remains unfavorable to the Veteran, the Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

